Citation Nr: 1339016	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbar spine spondylosis (formerly lumbar spine, limitation of motion), prior to December 1, 2010. 

2. Entitlement to an evaluation in excess of 40 percent for lumbar spondylosis (formerly lumbar spine, limitation of motion), from December 1, 2010.  

3. Entitlement to separate ratings for neurological manifestations, including bladder and/or bowel impairment, of the service-connected residuals of lumbar spine spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for limitation of motion of lumbar spine, evaluated as 20 percent disabling.  The Veteran perfected a timely appeal of this determination. 

Subsequently, the claim of entitlement to an increased rating for limitation of motion of the lumbar spine, evaluated as 20 percent disabling, was denied by the Board in an April 2010 decision.  The Veteran appealed this denial to the Court of Appeals of Veteran Claims (Court).  In November 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's April 2010 decision be vacated and remanded.  

By a January 2011 rating decision, the RO re-characterized the Veteran's lumbar spine disability as lumbar spine spondylosis and denied an increased rating in excess of 20 percent for this disability.  Also, the RO granted secondary service connection for radiculopathy of the right and left lower extremities, with each extremity evaluated as 10 percent disabling, effective from September 20, 2012.   

In June 2011, the Board remanded the appeal concerning the issue of an increased rating for lumbar spine spondylosis for further development.  At that time, the Board also determined that the initial ratings for radiculopathy of the right and left lower extremities were part of the appeal concerning an increased rating for lumbar spine spondylosis.  

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's lumbar spine spondylosis from 20 percent to 40 percent disabling, effective from August 2, 2011.   

In December 2012, the Board denied a disability rating in excess of 20 percent for lumbar spine spondylosis prior to December 1, 2010, but granted a disability rating of 40 percent, but no higher, thereafter (i.e., from December 1, 2010) for lumbar spine spondylosis.  The Board also denied initial disability ratings in excess of 10 percent for right and left lower extremity radiculopathy.  

As part of the Board's December 2012 decision/remand, the issue of entitlement to individual unemployability due to service-connected disabilities (TDIU) was remanded for further development.  Specifically, the Board directed the RO/AMC to determine whether a TDIU rating was warranted under 38 C.F.R. § 4.16(a), to include on an extraschedular basis. 

In pertinent part, the Board also referred the issue of entitlement to service connection for bladder and bowel incontinence as secondary to lumbar spine spondylosis, and in its remand instructions directed the RO/AMC to adjudicate this issue with issuance of a formal rating.  

The Veteran subsequently appealed to the Court that portion of the Board's December 2012 decision that denied a rating in excess of 20 percent for lumbar spine spondylosis prior to December 1, 2010, and a rating in excess of 40 percent since December 1, 2010.  The Board notes that the Veteran did not, and does not, challenge that aspect of the Board's decision that denied entitlement to initial disability ratings in excess of 10 percent for left and right lower extremity radiculopathy, and remanded the issues of entitlement to a TDIU rating and extraschedular consideration.  As such, those issues remain undisturbed. See June 2013 Joint Motion for Partial Remand and July 2013 Court Order; see also Bucklinger v. Brown, 5 Vet.App. 435, 439 (1993)(any issues or argument not addressed should be deemed abandoned).  

Pursuant to a June 2013 Joint Motion for Partial Remand, the parties agreed that the Board had failed to provide adequate reasons and bases consistent with the Court's decision in Young v. Shinseki, 25 Vet.App. 201, 203 (2011)(Referral "is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter, but further development is needed.").  Specifically, the Board erred in failing to offer adequate reasons or bases for its referral of the issue of entitlement to service connection for bladder and bowel incontinence as secondary to lumbar spine spondylosis.  This was especially so in light of evidence of record that suggested the Veteran experienced bladder/bowel problems due to his low back disability (note: this evidence is discussed extensively in the REMAND portion below).  Citing Young, the Joint Motion noted that "referral is only appropriate where the Board lacks jurisdiction over the matter being referred." Young, 25 Vet.App. at 203.  In this case, there was no adequate explanation in the Board's December 2012 decision/remand for how the Board lacked jurisdiction over the issue of secondary service connection for bladder and bowel incontinence.  Thus, the parties agreed that the Board should have addressed whether remand or referral of this issue was appropriate in this case, noting that "improper referral" could potentially result in the assignment of an improper effective date, and otherwise denies the Veteran the benefit of an expedited adjudication under 38 U.S.C.A. § 5109B.  Thereafter, a July 2013 Court Order vacated that portion of the Board's December 2012 decision that denied a rating in excess of 20 percent for lumbar spine spondylosis prior to December 1, 2010, and a rating in excess of 40 percent since December 1, 2010, for action consistent with the terms of the Joint Motion.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In compliance with the terms set forth in the June 2013 Joint Motion and July 2013 Court Order, the issues of (i) entitlement to an evaluation in excess of 20 percent for lumbar spine spondylosis, prior to December 1, 2010; (ii) entitlement to an evaluation in excess of 40 percent for lumbar spondylosis, from December 1, 2010; and (iii) entitlement to separate ratings for neurological manifestations, including bladder and/or bowel impairment, of the service-connected residuals of lumbar spine spondylosis. 

With respect to bladder and/or bowel impairment, the General Rating Formula for Diseases and Injuries of the Spine allows objective neurologic abnormalities, including bowel or bladder impairment, to be assigned separate evaluations. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  It is well-established under VA law that, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Therefore, the Board must consider the entirety of the Veteran's low back symptoms in evaluating his disability. 

In this case, however, the current medical evidence of record is inadequate to determine whether the Veteran's reported bladder and/or bowel problems are proximately due to, or a result of his service-connected lumbar spine disability or his non-service connected prostate problems (benign prostate hypertrophy).  For example, in an October 2006 VA examination report, the examiner stated that the Veteran "insists that I report that he has experienced urinary frequency for most of the last 10 years.  He is also being treated for benign prostatic hypertrophy for these symptoms."  In a December 2010 VA examination, the Veteran reported no problems with incontinence.  In a December 14, 2010 VA neurosurgery consult, the Veteran stated that he carried extra underwear because he "wets himself" sometimes.  In an August 2011 VA examination report, the VA examiner stated that "[w]hile the patient states he is sometimes incontinent of urine, he has BPH and has a normal cremasteric reflex and normal anal wink with no fecal incontinence."  In a February 2012 VA emergency room note, however, the Veteran reported having episodes of fecal and urinary incontinence.  VA treatment records also contain reports of treatment for prostate disorders, to include a May 2007 VA record showing that an abdominal CT scan showed a markedly enlarged prostate; a June 2007 treatment record showing that he underwent evaluation for prostate pathology; and an October 2007 record showing he had a transurethral resection of the prostate.  

The Board finds a remand is necessary to determine whether the Veteran is entitled to separate ratings for urinary and/or bowel problems (incontinence).  Specifically, VA examination and medical opinion must be obtained to determine the nature and etiology of the Veteran's claimed bladder and bowel symptoms. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991); see also 38 C.F.R. § 3.159(c)(4). 

Notably, the Board's actions herein (i.e., remand, rather than referral of the bladder/bowel issue) are consistent with the terms of the June 2013 Joint Remand, as well as the Court's decision in Young v. Shinseki, 25 Vet.App. 201, 203 (2011)(Referral "is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter, but further development is needed.").

Additionally, as the Veteran has not been afforded a VA spine examination since August 2011, and as he has submitted additional evidence since that time (See Private Treatment Records, August 2013; see also VA Treatment Records (contained in Virtual VA), August 2012), he should be afforded a new VA spine examination to determine the current nature and severity of his service-connected lumbar spine disability. See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Board additionally notes that the Veteran submitted a VA Form 21-4142, dated and signed in September 2012, for private treatment received for his "back" from Dr. Celine Rivers, in Walterboro, South Carolina.  It appears that the RO requested these records from Dr. Rivers in January 2013; however, to date, no response has been received or otherwise noted in the claims file.  In light of the recent changes to 38 U.S.C.A. § 5103A(b)(2)(B) , two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile. See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran additional VCAA notice on the issues of entitlement to an extraschedular rating for the low back disability under 38 C.F.R. § 3.321(b)(1), entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a), and entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

2. Contact the Veteran and request that he identify any additional medical treatment he has received for his back disability or neurological symptoms that is not already in the record on appeal.  

The Veteran should be provided a copy of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete this release so that VA can obtain treatment records on his behalf.  The AMC/RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

With respect to the completed September 2012 VA Form 21-4142 for treatment records from Dr. Rivers, and the initial non-responsive request for such records: 

In light of the recent changes to 38 U.S.C.A. § 5103A(b)(2)(B) , an additional attempt should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile. See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be documented in the paper claims file and/or the Virtual VA efolder.

If any of the private records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

3. Obtain all outstanding VA records of evaluation and/or treatment since August 2012.  All records and/or responses received should be associated with the claims file.

4.  Thereafter, schedule the Veteran for the appropriate VA examination(s) in order to ascertain the nature and etiology of his claimed bladder and bowel disorder(s). 

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether the claims file was available for review.  The examiner should also review the pertinent evidence and all indicated tests and studies are to be performed.  

Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner must identify any bowel or bladder impairment (to include incontinence), and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder(s) was (1) caused or (2) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected low back disability.  If such aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the Veteran's bowel/bladder disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service connected low back disability.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

An explanation for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resorting to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

5.  Thereafter, schedule the Veteran for the appropriate VA examination(s) in order to ascertain the nature and severity of his service-connected lumbar spine disability. 

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether the claims file was available for review.  The examiner should also review the pertinent evidence and all indicated tests and studies are to be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

6.  Obtain an opinion by an appropriate examiner on whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, (and any bladder and/or bowel impairment if found caused or aggravated by the low back disability) renders him unable to secure or follow a substantially gainful occupation.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, readjudicate the claim for an increased rating for the back disability, including consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and adjudicate the claim of entitlement to separate ratings for bladder and bowel impairment and entitlement to TDIU, including consideration of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

